MEMORANDUM **
Harry David Williams appeals the dismissal of his action filed April 4, 2003, against the County of Santa Barbara, Russell Birchim, the County of San Diego and Mike Finch. We affirm.
Williams did not file this action within two years following the alleged occurrence — April 23, 1998. Thus, it was filed beyond the Fair Credit Reporting Act’s statute of limitations. See 15 U.S.C. § 1681p (1970) (amended 2003). The running of that statute of limitations may be tolled only if a defendant misrepresents information required to be disclosed “to an individual,” and the misrepresentation is material to establishing the defendant’s liability “to that individual. ” Id. (emphasis added); see also TRW, Inc. v. Andrews, 534 U.S. 19, 22-23, 122 S.Ct. 441, 444, 151 L.Ed.2d 339 (2001). Here, no information required to be disclosed was misrepresented, and no representation, false or otherwise, was made to Williams.1 Thus, the action was untimely.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Of course, liability may have been incurred, but that could not, ipso facto, toll the statute of limitations.